Proceeding pursuant to CPLR article 78 and Labor Law § 220 (8) to review a determination of the Commissioner of the New York State Department of Labor dated August 14, 2007, which, after a hearing, inter alia, found that the petitioner failed to pay the prevailing wage or supplement on a public works project and assessed a civil penalty. Motion by the respondents to dismiss the proceeding for lack of personal jurisdiction.
Ordered that the motion is granted; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
The petitioner failed to comply with CPLR 307 (2) and 7804 (c). Rivera, J.P., Spolzino, Dillon and Balkin, JJ., concur.